Case 2:18-cv-05934-MWF-KS Document 67-1 Filed 12/20/19 Page 1 of 3 Page ID #:616



   1

   2
   3
   4
   5

   6
   7
   8
                             UNITED STATES DISTRICT COURT
   9
                            CENTRAL DISTRICT OF CALIFORNIA
  10
                                     WESTERN DIVISION
  11
  12
  13   OX LABS INC., a California                   Case No. CV 18-5934-MWF(KSx)
  14   corporation,
                                                    [PROPOSED] ORDER
  15                   Plaintiff,                   GRANTING DISPOSITIVE
                                                    MOTION OF PLAINTIFF OX
  16         v.                                     LABS INC.
  17
       BITPAY, INC., a Delaware corporation,
  18   and DOES 1-10,                               Date: January 16, 2020, 3:00 p.m.
                                                    Place: Courtroom 5A
  19
                       Defendants.                  Pretrial Conference: January 27, 2020
  20                                                Trial: February 4, 2020
  21
  22
  23         Plaintiff Ox Labs Inc. brought the present action against Defendant BitPay,
  24   Inc. alleging conversion and unjust enrichment. The parties filed dispositive
  25   motions pursuant to stipulation and this Court heard oral argument on January 16,
  26   2020. After considering the moving and opposing papers and all supporting
  27
  28
       [PROPOSED] ORDER GRANTING DISPOSITIVE MOTION OF PLAINTIFF OX LABS INC.
       Case No. CV 18-5934-MWF(KSx)
Case 2:18-cv-05934-MWF-KS Document 67-1 Filed 12/20/19 Page 2 of 3 Page ID #:617



   1
       evidence, arguments of counsel, and all other matters presented to the Court, IT IS
   2
       HEREBY ORDERED THAT:
   3
             1.    The Dispositive Motion of Plaintiff Ox Labs Inc. is GRANTED on the
   4
       following grounds:
   5
                   a.       Defendant is liable for conversion of Plaintiff’s 200 Bitcoins;
   6
                   b.       Defendant has not met its burden of proof to establish any of its
   7
                            affirmative defenses;
   8
                   c.       Plaintiff is entitled to elect recovery of 200 Bitcoins as the
   9
                            remedy for Defendant’s conversion.
  10
       IT IS SO ORDERED.
  11
  12
  13   Dated: __________________
                                                The Honorable Michael W. Fitzgerald
  14
                                                United States District Court Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       [PROPOSED] ORDER GRANTING DISPOSITIVE MOTION OF PLAINTIFF OX LABS INC.
        Case No. CV 18-5934-MWF(KSx)
Case 2:18-cv-05934-MWF-KS Document 67-1 Filed 12/20/19 Page 3 of 3 Page ID #:618



   1                            CERTIFICATE OF SERVICE
   2         I certify that counsel of record, listed below, is being served on December 20,
   3   2019, with a copy of this document through the CM/ECF Filing System as
   4   identified on the Notice of Electronic Filing dated December 20, 2019.
   5

   6
                                                                  /s/ Anahit Samarjian
                                                                  Anahit Samarjian
   7
   8

   9   Benjamin T. Wang
       bwang@raklaw.com
  10   James Tsuei
  11   jtsuei@raklaw.com
       RUSS, AUGUST & KABAT
  12   12424 Wilshire Boulevard,12th Floor
  13   Los Angeles, California 90025

  14   Lawrence H. Kunin
  15   lhk@mmmlaw.com
       MORRIS, MANNING & MARTIN, L.L.P.
  16   1600 Atlanta Financial Center
  17   3343 Peachtree Road N.E.
       Atlanta, Georgia 30326
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       [PROPOSED] ORDER GRANTING DISPOSITIVE MOTION OF PLAINTIFF OX LABS INC.
        Case No. CV 18-5934-MWF(KSx)
